Banke, Judge.
This is an appeal from a conviction for selling cocaine in violation of the Controlled Substances Act. The appellant’s sole enumeration of error is directed to the trial court’s refusal “to allow appellant’s counsel to ask the jurors on voir dire examination whether or not they would tend to believe the testimony of the police officer who was to testify for the prosecution in preference to the testimony of the defendant, a Negro.” Held:
The transcript reveals that the question which defense counsel was actually prevented from asking was as follows: “Would you believe this particular officer, Mike Stephens, as against my witness [the defendant].” As authority for the proposition that this was a proper question he cites the following language from Bowens v. State, 116 Ga. App. 577, 579 (3) (158 SE2d 420) (1967): “[W]here a prospective juror testifies he would believe the particular police officer in the case, or any police officer, in preference to a Negro, the defendant being a Negro, such juror is disqualified and should be *866excused, as he has already passed upon the credibility of one of the witnesses to be used for the State ...” However, defense counsel’s question, unlike the one in Bowens, did not seek to expose any prejudice or bias on the part of the prospective jurors either against appellant or against Negroes in general. In fact, we are not cited to anything in the record or transcript which would even support the assertion that the appellant is a Negro. Therefore, Bowens is totally inapposite.
Submitted September 4, 1980
Decided September 25, 1980.
Gordon R. Zeese, for appellant.
William S. Lee, District Attorney, J. Brown Moseley, Assistant District Attorney, for appellee.
Counsel’s question, as framed, did not seek to determine whether the prospective jurors actually knew the state’s witness, nor did the question seek to uncover any bias in favor of police officers in general. Rather, it sought a prejudgment of the merits of the case. Accordingly, the trial court did not err in disallowing it. See Bennett v. State, 153 Ga. App. 21, 25-26 (264 SE2d 516) (1980). Compare Bradham v. State, 243 Ga. 638 (256 SE2d 331) (1979).

Judgment affirmed.


McMurray, P. J, and Smith, J., concur.